Exhibit 10.4


[*Designates portions of this document have been omitted pursuant to a request
for
 confidential treatment filed separately with the Commission]


RICE BRAN STABILIZATION
EQUIPMENT LEASE


This Rice Bran Stabilization Equipment Lease (“Lease”) is made entered into as
of June __, 2007, (“Effective Date”) between Grain Enhancement, LLC, a Delaware
limited liability company (“Joint Entity”), and NutraCea, a California
corporation (“NutraCea”), on the following terms and conditions:


1.    Lease of Equipment; Location. NutraCea hereby leases to Joint Entity and
Joint Entity hereby leases from NutraCea the Equipment Specified in Section 2 on
the terms and conditions set forth herein. The Equipment shall be installed,
maintained, and operated by NutraCea at the Location (as defined in Section 6
below), and may not be moved by Joint Entity or by NutraCea from the Location.
All costs and expenses related to the installation, maintenance, and operation
of the Equipment shall be borne by Joint Entity. [*]


2.    Equipment; No Transfer of Ownership.


2.1.    Equipment. The “Equipment” subject to this Lease consists of the rice
bran stabilization equipment, including various components thereof, developed by
Nutracea for use in the production of stabilized rice bran (“SRB”). A list of
the Equipment to be leased as of the Effective Date is listed on Exhibit A
attached hereto. With the written consent of the Joint Entity, in order to
improve the performance or reliability of the Equipment, NutraCea may, from time
to time, and at the expense of the Joint Entity, replace one or more components
of the equipment listed on Exhibit A, or may supplement the equipment listed on
Exhibit A with additional components or machinery. All new equipment hereafter
installed to improve the Equipment or the operation of Joint Entity’s rice bran
stabilization facility shall also be leased to Joint Entity and shall after such
installation become “Equipment” for the purposes of this Lease. Exhibit A shall
be amended from time to time to reflect any additions or deletions of equipment
under this Section 1.


2.2.    Ownership. Joint Entity acknowledges and agrees that NutraCea will
retain legal title in and to the Equipment and all proprietary rights and
intellectual property manifested or disclosed therein and shall control access
to and use of the equipment, and that, except for its rights under this Lease,
Joint Entity will have no right, title or interest in or to the Equipment or the
proprietary rights and intellectual property manifested or disclosed therein. 


3.    Term. The term of this Lease shall be for [*] years commencing on the
Effective Date, or as extended by the mutual agreement of the parties, and on
such terms and conditions as may be agreed upon.



--------------------------------------------------------------------------------


 
4.    Rent.


4.1    [*] Payment. Joint Entity hereby agrees that the rental payment the
Equipment listed on Exhibit A for the [*] term of this Lease shall be $ [*] (the
“Rent”). The entire amount of the Rent shall be payable in [*], due and payable
within 30 days following the installation of the Equipment at the Location.


4.2    Additional Equipment. Any additional Equipment leased under Section 2.1
after the Equipment has been installed shall also be leased for a [*] lease
payment equal to [*] such additional equipment. Any such additional rental
payment shall be payable within 30 days after the installation of the new
equipment.


4.2    U.S. Dollars. All payments under this Lease shall be paid in U.S. Dollars
to NutraCea at NutraCea’s address set forth below or at such other address as
NutraCea may designate.


5.    Net Lease. This Lease shall be a “net lease,” it being understood that
NutraCea shall receive the Rent free and clear of any taxes, liens, charges or
expenses of any nature whatsoever in connection with the ownership, maintenance,
and operation of the Equipment pursuant hereto. In addition to the Rent payable
pursuant hereto, Joint Entity shall pay all insurance premiums, operating
charges, and any other charges, costs and expenses that may arise during the
term of this Lease arising from the operation of the Equipment at the Location.
Upon any failure of Joint Entity to pay any of the foregoing taxes and other
expenses that materially and adversely affects NutraCea’s (i) title to the
Equpment (including without limitation NutraCea’s ownership or protection of its
proprietary rights or intellectual property rights), or (ii) ability to have
such Equipment returned to NutraCea in accordance with this Lease, NutraCea
shall have the same rights and remedies as otherwise provided in this Lease for
the failure of Joint Entity to pay Rent. The foregoing shall not limit any other
rights of NutraCea hereunder, including without limitation the rights of
NutraCea under Sections 11 and 12.


6.    Equipment Installation and Maintenance.


6.1.   Installation. NutraCea shall properly install, [*], the Equipment at the
rice mill facility listed in Exhibit B (the “Rice Mill”). Joint Entity shall
provide sufficient space and access to NutraCea personnel as necessary or useful
for the proper installation of the Equipment at the Rice Mill. Joint Entity
shall arrange, at Joint Entity’s expense and with the reasonable cooperation of
NutraCea, make such utilities available at the Location to enable the Equipment
to be installed and to thereafter to be operated in accordance with the
specifications of the Equipment. Joint Entity agrees to take all action
necessary to provide to NutraCea and its agents will have unrestricted access to
the Location and the Equipment for the purpose of installing, maintaining, and
operating the Equipment (including any additions to the Equipment subsequently
installed under Section 2.1).



--------------------------------------------------------------------------------


 
6.2.   Maintenance and Repairs. The parties hereto agree and acknowledge that
the failure of the Equipment to operate in the manner represented in Exhibit A
will materially and adversely affect the Joint Entity’s operations. Accordingly,
NutraCea agrees to service and maintain the Equipment on an ongoing basis in a
manner that will enable the Equipment to operate at the maximum capacity
specified on Exhibit A during the term of this Agreement. In order to maintain
and repair the Equipment, the parties hereby agree as follows:


(a)    NutraCea further agrees that it will initiate repairs of the Equipment
within [*] after receiving notification from Joint Entity of a need to repair
the Equipment or to correct any deficiencies in the operation of the Equipment.
NutraCea agrees to use its commercially reasonable and good faith efforts to
promptly make any required repairs.


(b)    In order to enable the Equipment to be maintained and promptly repaired,
NutraCea agrees to [*], or, at Joint Entity’s election, to train one or more of
Joint Entity’s employees in the proper maintenance and repair of the Equipment.
The cost of the foregoing maintenance employees shall be borne by the Joint
Entity.


(c)    Joint Entity agrees to provide NutraCea’s employees with reasonable
access to the Equipment during all business hours and will provide any other
assistance reasonably required by NutraCea to provide such maintenance and
repair services. Joint Entity further agrees to use its best efforts to ensure
that the Equipment will not be accessible by any persons not specifically
authorized by Nutracea without the express prior consent of NutraCea.


(d)    NutraCea or its agents may, from time to time, make reasonable
modifications and/or improvements to the Equipment in order to improve the
efficiency or cost-effectiveness of cleaning, sanitizing, operating, maintaining
or repairing the Equipment. NutraCea, or at its sole election, Joint Entity,
will provide the personnel to properly clean and operate the Equipment.


(e)    In order to enable the Equipment and Rice Mill to be maintained and
repaired, Joint Entity shall keep all such spare parts as Nutracea reasonably
requests at a secure place at the Location. In addition, Joint Entity shall
promptly replace all spare parts that are used for repairs.


(f)     NutraCea agrees that it will provide all of the foregoing services at a
price to Joint Entity equal to [*]. In addition, all spare parts necessary to
repair or maintain the Equipment shall be purchased or produced by NutraCea;
Joint Entity will be billed for all such spare parts at [*], if applicable.


7.    No Use of other Stabilization Equipment or Technologies. As of the date of
the installation of the Equipment, Joint Entity agrees not to use any other rice
bran stabilization technologies or equipment other than the Equipment. Joint
Entity agrees from and after such date that all Joint Entity stabilized rice
bran produced at the Location by Joint Entity shall be produced with the
Equipment.


8.    Taxes. Joint Entity shall pay any taxes, assessments, fees, and charges
arising or related to the presence, use, or operation of the Equipment at the
Location, whether assessed against NutraCea or Joint Entity, during the term of
this Lease.



--------------------------------------------------------------------------------


 
9.    Possession.     Joint Entity assumes full responsibility for the
safekeeping of the Equipment and access to the Equipment during the term. Joint
Entity shall not misuse, sublet, transfer, or otherwise dispose of the Equipment
or any portion thereof.


10.          [*]


11.      Indemnity and Insurance.


11.1.         Indemnity. Joint Entity shall defend, indemnify and save NutraCea
harmless from any and all claims brought by or on behalf of any third party
relating to Joint Entity’s use of the Equipment, including but not limited to
strict products liability, negligent acts or omissions of Joint Entity or any of
its agents. Notwithstanding the foregoing, Joint Entity will not be required to
indemnify and hold NutraCea harmless for any claims made against NutraCea
relating to the ownership of the Equipment, claims alleging infringement of the
Equipment on such third party’s rights, or claims arising primarily from any
improper acts by NutraCea or its agents. NutraCea shall indemnify and save Joint
Entity harmless from any and all third party claims made against Joint Entity
alleging infringement of the Equipment on such third party’s rights, except to
the extent arising primarily from any improper acts by Joint Entity.


11.2.         Insurance. Joint Entity shall keep the Equipment and Joint
Entity’s operations insured as reasonably appropriate by a responsible insurance
company or companies authorized to do business in the Location. If Joint Entity
shall fail to procure and maintain such insurance, NutraCea may, but shall not
be required to, procure and maintain the same at Joint Entity’s expense.


12. Confidentiality.
 
12.1.         Definition. “Confidential Information” means any information or
compilation of information which is disclosed by one party hereto (“Disclosing
Party”) to another party (“Receiving Party”) hereunder, which is proprietary to
the Disclosing Party and which relates to technical specifications of the
Equipment, the design, functionality and operations of the Equipment, trade
secrets and information contained in or relating to product designs,
manufacturing methods, processes, techniques, tooling, and maintenance
procedures. Information shall be treated as Confidential Information
irrespective of its source and all information which the Disclosing Party
identifies as being “confidential” or “trade secret” shall be presumed to be
Confidential Information. Notwithstanding the above, the term Confidential
Information shall not include information:


(a)    which was in the public domain at the time of disclosure by the
Disclosing Party to the Receiving Party;


(b)    which is published or otherwise comes into the public domain after its
disclosure to the Receiving Party through no violation of this Lease, by the
Receiving Party;


(c)    which is disclosed to the Receiving Party by a third party not under an
obligation of confidence;
 

--------------------------------------------------------------------------------


 
(d)    which is already known by the Receiving Party at the time of its
disclosure to the Receiving Party by the Disclosing Party as evidenced by
written documentation of the Receiving Party existing prior to such disclosure;


(e)    which is independently developed by the Receiving Party through persons
who have not had, either directly or indirectly, access to or knowledge of the
Confidential Information of the Disclosing Party, as evidenced by written
documentation of the Receiving Party; or


(f)     which is required to be disclosed by any law or governmental regulation
or produced under order of a court of competent jurisdiction; provided, however,
that the Receiving Party provide the Disclosing Party written notice of such
request or order and Disclosing Party is provided with an opportunity to attempt
to limit such disclosure.


12.2.         Nondisclosure. During the term of this Lease and at all times
thereafter, the Receiving Party agrees to hold in strictest confidence and to
never disclose, furnish, communicate, make accessible to any person or use in
any way for the Receiving Party’s own or another’s benefit any Confidential
Information or permit the same to be used in competition with the Disclosing
Party. The Receiving Party agrees to use prudent and reasonable means to protect
the Confidential Information.
 
12.3.         Injunctive Relief. In the event of any breach of this Section 8,
the parties agree that the non-breaching party will suffer irreparable harm for
which money damages would be an inadequate remedy. Accordingly, the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other available remedies at law or in equity.


13.          Default; Effect of Termination.


13.1          Default. Upon an Event of Default, this Lease shall terminate and
all rights of Joint Entity to the Equipment shall immediately terminate. Upon an
Event Default NutraCea shall be entitled to all remedies provided by law
including the right to take possession of the Equipment, to retain all Rent
previously paid, and to convey or lease the Equipment or portions thereof for
such periods, at such rentals, and to such persons as NutraCea shall elect, and
to recover from Joint Entity all damages and other recovery permitted under
applicable law. An “Event of Default” shall mean, and be limited to, any of the
following events:


(a)    The failure of Joint Entity to pay the Rent;


(b)    A default by Joint Entity in the performance of any of the material terms
and conditions of this Lease that either is not capable of being cured or is not
cured within 20 days after notice thereof is provided in writing to Joint
Entity, and if such a default either materially and adversely affects NutraCea’s
(x) legal title to the Equipment, (y) proprietary rights or intellectual
property rights, or (z) ability to repossess the Equipment upon the expiration
of this Lease. Except as set forth above, any other breach of this Lease shall
not result in the return of the Equipment to NutraCea or the termination of this
Lease, and shall only entitle NutraCea to seek monetary damages or injunctive
relief.
 

--------------------------------------------------------------------------------


 
13.2.         Effect of Termination. Upon expiration of the [*] Lease term or
the termination of this Lease following and Event of Default, Joint Entity will
return to NutraCea, and/or will provide evidence satisfactory to NutraCea of the
destruction of all information or records evidencing or embodying any
confidential information or intellectual proprietary rights of NutraCea, or with
respect to the Equipment, and all copies, extracts, summaries and abstracts
thereof, and thereafter will not use or disclose any such information or records
for its own benefit or to the detriment of NutraCea.


13.3.        Removal of Equipment. Upon expiration of the [*] Lease term or the
termination of this Lease following and Event of Default, NutraCea may, at its
own expense, remove the Equipment from the Location, and shall repair any
material damage to such premises as a result of such removal.


13.4.         Survival of Covenants. The obligations of the parties under
Sections 8, 9, 11, 12 and 13 shall survive any expiration or termination of the
Lease.


14.    Dissolution of Joint Entity; Right of First Refusal.


14.1     Buy Out Right. In the event that Joint Entity elects to dissolve and
wind up its operations, Joint Entity shall provide NutraCea with written
notification of such election within 10 days of such election. During the 45 day
period following NutraCea’s receipt of such written notice, NutraCea shall have
the right to buy out Joint Entity’s rights under this Lease for an amount equal
(the “Buy-Out Price”) to [*]. If NutraCea elects to buy out the Lease hereunder,
NutraCea shall provide Joint Entity with a binding written notice of such
election, which written notice shall also state NutraCea’s estimate of the
Buy-Out Price. Joint Entity shall notify NutraCea within 15 days of its receipt
of NutraCea’s estimate of the foregoing election whether it agrees with the
Buy-Out Price. If Joint Entity does not agree with the Buy-Out Price, the
Buy-Out Price shall be determined by an independent appraiser located in the
United States and having an established reputation and selected by the mutual
written consent of NutraCea and Joint Entity, which determination will be
binding upon the parties absent fraud. The parties shall, within 15 days after
the determination of Buy-Out Price consummate the termination of the Lease and
the payment of the Buy-Out Price.


14.2     Failure to Buy. If NutraCea does not elect to buy out the Lease under
Section 14.1, notwithstanding anything in this Lease to the contrary, upon Joint
Entity’s election to dissolve and wind up its operations, [*].


15.    Miscellaneous.


15.1.     Assignment. Subject to the limitations set forth in Section 14, this
Lease may be assigned only with the prior written consent of NutraCea.
 
15.2.     Notices. All notices required hereunder shall be sent by certified
mail return receipt requested, express courier with a nationally recognized
courier service or by telex confirmed by such certified mail, to the party to be
notified at its following address or at such other address as shall have been
specified in written notice from the party to be notified.
 

--------------------------------------------------------------------------------


 
If to NutraCea:


 NutraCea
 5090 North 40th Street, Suite 400
 Phoenix, AZ 85018
 Attn: Brad Edson


With a copy to:


 Weintraub Genshlea Chediak Law Corporation
 400 Capitol Mall, Suite 1100
 Sacramento, CA 95818
 Attn: Chris Chediak


If to Joint Entity:


 Grain Enhancement, LLC
 5090 North 40th Street, Suite 400
 Phoenix, AZ 85018
 Attn: Financial Committee
 
15.3.        Entire Agreement. The foregoing (including the exhibits referenced
herein) is the parties’ entire agreement, superseding all prior oral or written
agreements and understandings with respect to the subject matter hereof. The
terms set forth herein shall be severable and the failure of any distinct part
will not void the remainder.


15.4.         Modification and Amendment. This Lease may be modified or amended
only in writing and signed by both parties.


15.5.         Survival. The provisions of this Lease that by their terms or
context are intended to survive termination of this Lease, shall so survive the
termination of this Lease.


15.6.         Governing Law. The parties agree that this Lease shall be governed
by the laws of the State of California. Joint Entity and NutraCea expressly
agree that any action at law or in equity arising under this Lease shall be
filed only in the Courts of the State of California in a county of competent
jurisdiction or the United States District Court in a California district of
competent jurisdiction. The parties hereby consent and submit to the personal
jurisdiction of such courts for the purposes of litigating any such action.


15.7.         Recovery of Legal Fees and Costs. In the event any litigation is
brought by either party in connection with this Lease, the prevailing party in
such litigation shall be entitled to recover from the other party all the costs,
attorneys' fees and other expenses incurred by such prevailing party in the
litigation.


15.8.         Counterparts. This Lease may be signed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Lease.



--------------------------------------------------------------------------------


 
15.9.         Binding Agreement. This Lease shall be binding upon and inure to
the benefit of each of the parties hereto, and their respective legal successors
and assigns.


15.10.       Waiver. Performance of any obligation required of a party hereunder
may be waived only by a written waiver signed by the other party, which waiver
shall be effective only with respect to the specific obligation described
therein. The acceptance of rent hereunder by NutraCea shall not be a waiver of
any preceding breach by the Joint Entity that is not fully cured thereby.


15.11.      Severability. If one or more provisions of this Lease are held to be
unenforceable under applicable law, such provision shall be excluded from this
Lease and the balance of the Lease shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
15.12.      Publicity. Neither party shall the terms of this Lease or make any
public announcement regarding this Lease or the subject matter contained herein
without the prior written consent of the other party, except as may be required
by applicable law, in which event, the disclosing party shall endeavor to give
the non-disclosing party prompt notice in order to allow the non-disclosing
party the opportunity to seek a protective order. Notwithstanding any of the
foregoing to the contrary, the terms and conditions of this Lease may be
disclosed by a party to bona fide potential investors, acquirors or partners of
such party in the course of such person’s due diligence investigation of such
party, where such person has entered into a written non-disclosure agreement
with such party that includes terms no less restrictive than those included
herein.
 
15.13.       No Joint Venture or Partnership; No Reference to Agreement or
Relationship. Nothing in this Lease shall be construed to create a partnership
or joint venture of any kind or for any purpose between the parties hereto, or
to constitute either party a special or general agent of the other, and neither
party will act or represent otherwise to any third party. Neither party shall
refer to this Lease, to the other party or the relationship between the parties
in any communication with any third party without the prior written consent of
the other party.


15.14.     Disclaimer of Warranties. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND TO THE
OTHER, WHETHER EXPRESS OR IMPLIED (INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT
TO ANY ITEMS OR EQUIPMENT LEASED UNDER THIS LEASE, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.


15.15.       Limitation of Liability. Notwithstanding anything contained in this
Lease, neither party shall be liable to the other, whether in tort, in contract
or otherwise, and whether directly or by way of indemnification, contribution or
otherwise, for any incidental, consequential, punitive or exemplary damages,
(including without limitation lost profits or revenues or injury to business or
business reputation), whether of the other party or of any third party, relating
to or arising out of the subject matter of this Lease.
 
[SIGNATURE PAGE TO FOLLW]



--------------------------------------------------------------------------------




The authorized representatives of the parties have executed this Lease as of the
Effective Date.


NutraCea:
   
________________________:
         
By:
______________________________
 
By:
_______________________________                
Title:
______________________________   
Title:
_______________________________          



[SIGNATURE PAGE TO EQUIPMENT LEASE]
 

--------------------------------------------------------------------------------




Exhibit A


Equipment Description



--------------------------------------------------------------------------------



Exhibit B


Facilities